Citation Nr: 0906423	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
thrombophlebitis of the left leg; and if so whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to May 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a claim of service 
connection for thrombophlebitis of the left leg, and denied 
service connection on the merits.

Although the RO has reopened the claim for service 
connection, the Board must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Id.  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).

Thus, despite the RO's characterization of the issue on the 
appeal, the Board must make an independent determination as 
to whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
thrombophlebitis of the left leg before reaching the merits 
of the service connection claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a hearing held before RO personnel 
in October 2007.  He also testified before the undersigned at 
a video conference hearing in January 2009.  Transcripts of 
the hearings are of record.

The issue of entitlement to service connection for 
thrombophlebitis of the left leg is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left leg thrombophlebitis was 
denied in an October 1989 RO decision.  The Veteran did not 
submit a notice of disagreement within one year and the 
decision became final.  

2.  Evidence submitted since the denial of the Veteran's 
claim includes information that was not previously 
considered; establishes a fact necessary to substantiate the 
claim; and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The October 1989 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2008).

2.  Evidence received since the October 1989 RO decision is 
new and material, and the claim for service connection for 
left leg thrombophlebitis is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.


New and Material Evidence

In an October 1989 decision, the RO denied service connection 
for left leg thrombophlebitis because it had not manifested 
in service or for many years thereafter; and the evidence did 
not show left leg thrombophlebitis had otherwise been caused 
or aggravated by active duty service or a service-connected 
left knee disability.  The Veteran was informed of the 
decision and of his appellate rights on November 16, 1989.  
He did not submit a notice of disagreement within one year 
and the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The last prior final denial of the claim was an October 1989 
rating decision.  At that time, the evidence consisted of 
service treatment records; findings from VA examinations held 
in July 1965, September 1970, March 1989, and September 1989; 
and VA and private medical treatment records dated between 
July 1982 and June 1989.  

Service treatment records show the Veteran was struck on the 
left patella in service, resulting in a comminuted fracture.  
He underwent a surgical patellolectomy in 1964.  There was no 
finding of thrombophlebitis in service.  

The post-service VA examinations, held in July 1965 and 
September 1970, showed residuals of patellolectomy, including 
pain, limitation of motion, and discomfort.  There was no 
finding of thrombophlebitis of the left leg.  

The VA outpatient treatment records show an intervening 
injury to the Veteran's left knee (with treatment for pain 
and weakness) after he jumped off a platform at work.  
Additional VA clinical notes dated between January 1987 and 
February 1988 reflect the Veteran's initial complaint of left 
leg swelling and calf pain after having returned from a long 
road trip in January 1988.  The initial diagnosis was 
superficial phlebitis.  Private hospital records from MMH 
show a brief period of hospitalization in January 1988, for 
systemic anticoagulation of thrombophlebitis.  These notes 
indicate that thrombophlebitis initially manifested after the 
veteran returned from a long road trip.  Based on the 
Veteran's statements and clinical review, the diagnosis was 
thrombophlebitis of the left leg, secondary to prolonged 
immobilization.  

The March 1989 VA examination report noted a 'history of 
phlebitis in the left lower extremity,' without any 
discussion as to etiology.  

The September 1989 VA examination resulted in a diagnosis of 
chronic deep vein thrombophlebitis of the left leg.  It was 
noted that the records disclosed that this condition was 
treated after the leg was immobilized for a long period 
during a car trip.  The examiner agreed with the MMH staff's 
diagnosis of thrombophlebitis of the left leg secondary to 
prolonged immobilization. 

Evidence added to the record since the October 1989 decision 
includes letters of correspondence between VA and MMH 
physicians dated in 1988; VA and private treatment records 
dated between 1989 and 2008; several VA examination reports, 
in particular one dated in January 2007; private treatment 
records from MMH Hospital; a July 2007 nexus opinion from Dr. 
R.; and transcripts from hearings held at the RO and before 
the undersigned in October 2007 and January 2009, 
respectively.

The letters of correspondence between VA and MMH physicians 
concern a debate over the appropriateness of the level of 
care that the veteran had received in 1988.  The VA and 
private outpatient treatment records generally show clinical 
treatment for various unrelated conditions and injuries, but 
do note a history of deep vein thrombosis.  All of the VA 
examination reports, except for the one dated in January 
2007, concern evaluation of other disabilities.  The January 
2007 VA examination report includes comment that there is a 
possible relationship between the deep vein thrombosis and 
the veteran's service-connected knee disability.   

The MMH hospital records are mostly duplicates of records 
available at the time of the prior denial.  

The July 2007 opinion from Dr. R. stated that there appeared 
to be a direct relationship between the left leg injury (the 
veteran is service connected for residuals of an injury to 
the left patella) and the incidents of deep vein thrombosis 
and subsequent pulmonary embolism.  

The hearing transcripts contain testimony on the history the 
veteran's thrombophlebitis and his current symptoms and 
treatment.  The Veteran's contention that his 
thrombophlebitis is related to his service-connected left 
knee disorder was also expressed.  

The recent VA outpatient treatment records, the medical 
opinions from the January 2007 VA examiner, and Dr. R. are 
new evidence, as they were not previously considered by the 
RO.  In addition, the two medical opinions are material 
evidence, in that they relate to an element where the 
previously submitted evidence was found to be insufficient to 
grant the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this respect, at the time of the last and prior final 
decision the RO had determined the evidence was insufficient 
to show that left leg thrombophlebitis had been caused as 
result of the service-connected left knee disability or any 
other aspect of active duty service.  The two new nexus 
opinions suggest that a causal relationship exists between 
the left leg thrombophlebitis and the service-connected left 
knee disability, and thus raise a reasonable possibility of 
substantiating the claim.  As such, new and material evidence 
has been submitted and the claim is reopened.  To this extent 
only, the Veteran's claim is granted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for left leg 
thrombophlebitis is reopened.  To this extent only, the 
appeal is granted.


REMAND

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim and in claims for disability compensation requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159.  

The record includes private and VA medical opinions, both in 
favor of and against, a causal relationship between the 
Veteran's left leg thrombophlebitis and the service-connected 
status post patellectomy with calcification, left knee.  None 
of the medical opinions of record appear to have been 
proffered in conjunction with a comprehensive review of the 
Veteran's pertinent medical history as contained within the 
claims file.  In light of these circumstances, the Board 
finds that a new VA examination- one that is fully informed 
and takes into account the records of prior medical treatment 
-is necessary for an adequate decision.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for an opinion as to the 
relationship between the service connected 
left leg disability and the left leg 
thrombophlebitis.  The examiner should 
expressly indicate that the claims folder 
was reviewed in conjunction with the 
examination.

Based on the review of the record and 
examination, the examiner should state 
whether is it at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the thrombophlebitis of 
the left leg was caused or aggravated by 
the service-connected left knee disorder, 
or is otherwise related to active duty 
military service.  Adequate reasons and 
bases for any opinion rendered must be 
provided.  

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms, and his reports must be 
considered.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that the examination is needed to 
determine his entitlement to service 
connection.  Failure to report for a 
scheduled VA examination without good 
cause may result in the denial of his 
claim.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  Thereafter, 
the case should be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


